DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 8/9/22.  Claim(s) 1, 4, 6, 10, 14, 17, and 18 has/have been amended and applicant states support can be found at instant specification Figs. 3-4 and [0048-0053, 0058-0060, 0068].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 8/9/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-24.
The Examiner respectfully disagrees because applicant argues the previous arguments were not responded to.  The remarks do not make clear what the second or more non-response items are so only the identified issue will be addressed in that regard.  However an answer that applicant does not agree with is not the same as a non-responsive answer.  Determining a communication channel for a meeting is part of organizing a meeting.  The meeting is for an organization (based on organizational roles) thus the meeting being organized falls under business relations.  The dependent claims further define how the communication channel for the business relations meeting is determined.  The amendments to the claims warrant removal of managing personal behavior or relationships or interactions between people.

Regarding the additional elements, those elements including machine learning and natural language processing claimed as tools applied to known data without a specific method.  That the claims merely say apply machine learning and natural language processing to known elements (use general rules on known elements) to determine a communication channel.  Thus the additional elements merely serve as the computer on which the abstract idea is implemented.  See MPEP 2106.05(f).

The claims here are not like those the Federal Circuit found patent eligible in Enfish because the claimed steps are a process that qualifies as an abstract idea for which computers are invoked merely as a tool, rather than being directed to a specific asserted improvement in computer capabilities.

Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 8/9/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 24-33.
The Examiner respectfully disagrees because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claim 1 and 14, BreedVelt-Schouten teaches meeting type and Seligmann teaches resources as noted in the rejections below.

Regarding claim 8, applicant appears argues that organization role of each participant is not taught by the prior art.  Specifically determining organization role of each participant is not taught.  While applicant does not ever clearly concede, there is no argument that Seligmann doesn’t teach determining organization role of each participant is taught.  Thus this argument is considered moot and resolved.
Continuing claim 8, applicant argues none of the prior art teaches determine communication channel preferences if each meeting participant using organization role of each participant for each meeting in the historical meeting data.  However the limitation is taught by the combination of the prior arts (no individual reference is cited) as follows.  Bostick teaches determine each meeting participant preference data using data of each meeting participant for each meeting in the historical meeting data.  BreedVelt-Schouten further defines preference to determine communication channel preferences of each meeting participant.  Malkin applies specific methods of determination by determining communication channel preferences including other attributes related to the meeting.  Seligmann teaches the additional use of other attributes by using organizational role of each meeting participant to determine data.  While applicant has argued what each reference generally teaches there is no argument on what the references teach in combination thus the argument is merely an allegation.

Regarding claim 4 and 17, the amendments are taught by previous prior art as noted in the rejection below.

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 14 as drafted, under its broadest reasonable interpretation, is/are an abstract idea directed to determining a communication channel for an meeting involving an organization.

Step 1: The claim(s) as drafted, is/are a process (claim(s) 1-7 recites a series of steps) and system (claim(s) 8-20 recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving information about a meeting including one or more resources for a meeting;
determining a scope of planned collaboration using the received information about the meeting, the scope of planned collaboration including a type of meeting and the one or more resources for the meeting;
determining an organizational role of each participant;
determining, by the computing device, at least one communication channel for the meeting based on the determined scope of planned collaboration and the organizational role of each participant; and
presenting the determined at least one communication channel for the meeting.
Claim 14: same analysis as claim 1.
Claim 8: receive historical meeting data from a calendar system;
for each meeting in the historical meeting data, determine a meeting timeslot, meeting metadata, participant metadata including meeting participants, and an organizational role of each meeting participant;
determine meeting information including preference of the each meeting participant using the meeting timeslot, the meeting metadata, and the participant metadata including the meeting participants, and the organizational role of the each meeting participant for each meeting in the historical meeting data; and
store the determined communication channel preferences in a database.
Dependent claims 2-7, 9-13, and 15-20 recite the same or similar abstract idea(s) as independent claim(s) 1, 8, and 14 with merely a further narrowing of the abstract idea(s) via additional steps to a) generate additional data including receiving a selection of a communication channel and sending an invitation including the selected communication channel and/or b) further define received information, meeting metadata, determining the scope, determining at least one communication channel, presenting the determined at least one communication channel, determining communication channel preferences, historical meeting data.

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of:
a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to economic and/or business relationships as they are determining a communication channel for a meeting (process of organizing a meeting) where the attendees are part of organization (meeting for an organization is business relations) thus organizing a meeting for business relations.

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea include computing device (claim(s) 1), a computer program product comprising: one or more computer readable storage media, and program instructions (claim(s) 8), a system comprising: a hardware processor, a computer readable memory, and one or more computer readable storage media associated with a computing device; program instructions, database (claim(s) 14), and machine learning including natural language processing and database (claim(s) 4-5, 17-18), and computing device (claim(s) 7).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to (as additionally noted by instant specification [0027, 0034-0035]) a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 7, 14, and 19-20 under 35 U.S.C. 103 as being unpatentable over by BreedVelt-Schouten et al. (US 2016/0299670 A1) in view of Malkin et al. (US 2012/0254305 A1) and Seligmann (US 2014/0222907 A1).

Regarding claim 1 and 14 (currently amended), BreedVelt-Schouten teaches a method comprising:
receiving, by a computing device, information about a meeting;
{automatically - claim 14}} determining, by the computing device, a scope of planned collaboration using the received information about the meeting, the scope of planned collaboration including a type of meeting and other data;
{automatically - claim 14} determining, by the computing device, at least one communication channel for the meeting based on the determined scope of planned collaboration and other historical data; and
presenting, by the computing device, the determined at least one communication channel for the meeting [for the limitations above, see at least [0025] a computer system 100 that perform the functions described below without human intervention thus automatic; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including the activity of the meeting, meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request thus determine meeting scope such as a - type of meeting including how many attendees and b – the activity of the meeting) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees which includes other historical data; [0066] steps 630, 635, and 640 system sends and displays available channels, the available channels can be presented in various formats, and the user can choose among the available option].

BreedVelt-Schouten teaches using historical data to determine communication channel preferences but doesn’t/don’t explicitly teach however Malkin teaches determine communication channel preferences using historical data that is meeting data and specifically discloses
determining, by the computing device, at least one communication channel for the meeting based an attribute related to the meeting and other attributes related to the meeting [see at least [0023-0024] for metadata may include a date and time of the meeting, … a list of attendees, … and/or other attributes related to the meeting including but not limited to communication preference (communication used for a meeting) including teleconferencing and/or videoconferencing system (also see [0027-0028] of provisional for Malkin dated July 2019) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information in BreedVelt-Schouten and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling.
Furthermore, all of the claimed elements were known in the prior arts of BreedVelt-Schouten and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

BreedVelt-Schouten in view of Malkon teaches using historical data including meeting data to determine communication channel preferences but doesn’t/don’t explicitly teach however Seligmann teaches determine data based on meeting data including a user’s title, position, etc and specifically discloses
information about a meeting including one or more resources for a meeting;
determining, by the computing device, the scope of planned collaboration including other data and the one or more resources for the meeting;
determining, by the computing device, an organizational role of each participant; 
determining, by the computing device, data based on the organizational role of each participant [for the limitations above see at least [0006, 0018, 0050, 0056, 0062, 0077, 0079, 0089] various meeting resources defined;
[0018] determine resources needed and other data for a meeting based on receiving information about the meeting;
[0013] use contextual information in order to automatically manage the participants of an electronic conference as well as using contextual information to interact directly with participants … in order to provide improved interactions associated with electronic conferences, and ultimately improved customer satisfaction; [0017] determine and use contextual information to automatically manage the participants; [0059-0061] contextual information may include a) an identity of a participant, title, decision-making role, group (including company) affiliation, b) may also include fine-grained identity that includes title, position, role in this meeting, capabilities (authorizations) etc., may enable starting a meeting only when required persons are available; [0065] context information based on previous meetings (“prior conference”); [0075] participants are employees of the same company;
[0013] use contextual information in order to automatically manage the participants; [0065] context information based on previous meetings (“prior conference”); [0059-0061] contextual information may include fine-grained identity that includes title, position, role in this meeting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten in view of Malkin with Seligmann to include the limitation(s) above as disclosed by Seligmann.  Doing so would further define meeting information received in BreedVelt-Schouten in view of Malkin to include meeting metada and this will help meeting organizers invest less time in generating a meeting by “provide improved interactions associated with electronic conferences” thereby helping minimize meeting rescheduling [see at least Seligmann [0013] ].
Furthermore, all of the claimed elements were known in the prior arts of a) BreedVelt-Schouten in view of Malkin and b) Seligmann and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7 and 20, modified BreedVelt-Schouten teaches the method according to claim 1,
and BreedVelt-Schouten teaches, further comprising:
receiving, by the computing device, a selection of one of the at least one communication channel; and
sending, by the computing device, a meeting invitation including the selected one of the at least one communication channel [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 630, 635, and 640 system sends and displays available channels, the available channels can be presented in various formats, and the user can choose among the available option; [0067] step 645 the system sends an invite with the selected channel to the meeting attendees].

Regarding claim 19, modified BreedVelt-Schouten teaches the system according to claim 14,
and BreedVelt-Schouten teaches wherein the presenting the determined at least one communication channel for the meeting comprises highlighting meeting participants on a user interface that have available the determined at least one communication channel [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 630, 635, and 640 system sends and displays available channels, the available channels can be presented in various formats, and the user can choose among the available option; [0024] “The display may illustrate the tendency/preference intersections between the multiple participants, which channels are currently active and available for each of the participants”; [0049-0050] most preferred communication of multiple users is based on communication channels which are available “The first central circle 442 is shaded to that of the most preferred communication channel. …  As described above, the tendency/preference values may be determined based on the numeral weights, scores, etc. that are calculated for criteria related to which communication channels are available to each participant” ].

Claim(s) 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten in view of Malkin and Seligmann as applied to claim(s) 1 and 14 above and further in view of in view of Bostick et al. (US 2016/0358126 A1).

Regarding claim 2 and 15, modified BreedVelt-Schouten teaches the method according to claim 1,
and BreedVelt-Schouten teaches, wherein the received information about the meeting comprises a list of meeting participants [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees;].

Modified BreedVelt-Schouten doesn’t explicitly teach but Bostick discloses wherein the information about the meeting comprises a meeting timeslot, meeting metadata [see at least [0037] calendar invitations to extract metadata, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would further define meeting information received in modified BreedVelt-Schouten (BreedVelt-Schouten) to include meeting metada and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3 and 16, modified BreedVelt-Schouten teaches the method according to claim 2.

Modified BreedVelt-Schouten doesn’t/don’t explicitly teach but Bostick discloses wherein the meeting metadata includes a title in a title field of a meeting invitation and a description in a body field of the meeting invitation [see at least [0037] calendar invitations to extract metadata, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would further define meeting information received in modified BreedVelt-Schouten to include meeting metada and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 4 and 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten in view of Malkin and Seligmann as applied to claim(s) 1 and 14 above and further in view of Bostick and Jouhikainen et al. (US 10, 263, 799 B1).

Regarding claim 4 and 17 (currently amended), modified BreedVelt-Schouten teaches the method according to claim 1, as well as 
the one or more resources for the meeting; and
the one or more resources for the meeting.

BreedVelt-Schouten teaches, wherein the determining the scope of planned collaboration further comprises, wherein:
the received information about the meeting further comprises other data and a list of meeting participants;
and the list of meeting participants; and
the list of meeting participants [see at least [0025] a computer system 100 that perform the functions described below without human intervention thus automatic; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including the activity of the meeting, meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request thus determine meeting scope such as a - type of meeting including how many attendees and b – the activity of the meeting) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees which includes other historical data].

Modified BreedVelt-Schouten teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and is silent on (doesn’t/don’t explicitly teach) the communication channel preference additionally data comes from a database.  However Malkin discloses
wherein the determining the scope of planned collaboration further comprises using a database of scopes of planned collaborations;
preferences stored in the database [see at least [0012] a system determines how to handle meeting information thus determining scope of meeting; [0024] information about the meeting is stored in a database and information about the meeting includes communication channels (e.g., telephone conferencing, video conferencing, and/or others) thus determining scope of meeting (as noted in [0012] ) includes determining communication channel options].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information used by modified BreedVelt-Schouten (BreedVelt-Schouten) to include communication channel data from a database and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Malkin [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified BreedVelt-Schouten in view of Malkin teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and from a database.  Modified BreedVelt-Schouten in view of Malkin doesn’t/don’t explicitly teach but Bostick teaches the use of data related to the meeting being determined via a database of previous meetings and specifically discloses
wherein the determining the scope of planned collaboration further comprises using a database of the scopes of planned collaborations based on meetings with similar meeting metadata, wherein:
the information about the meeting further comprises a title of the meeting, a meeting timeslot;
the title of the meeting, the meeting timeslot,; and
the title of the meeting, the meeting timeslot, [for the limitations above, see at least [0002, 0017] a computer performing the following steps; abstract and [0002] for a proposed meeting find similar previous meetings based on criteria of same subject; [0037] a) find similar meetings is a search of an archive of previous meetings (implies database) and b) the search includes subject title and meeting description; [0042] the outcome of the search is to create a subject and meeting description; [0038] information about the meeting date, time, duration, invitees, invitee status, an “Relevant keywords related to the purpose of the meeting” is stored in a repository;
[0037] calendar invitations to extract metadata, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten in view of Malkin with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would further define meeting information assessment in modified BreedVelt-Schouten in view of Malkin to include subject and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of BreedVelt-Schouten in view of Malkin and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified BreedVelt-Schouten in view of Malkin and Bostick teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and from a database.  Modified BreedVelt-Schouten in view of Malkin and Bostick doesn’t/don’t explicitly teach but Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the at least one meeting data further comprises using machine learning including natural language processing, :
the natural language processing is applied on a variety of information associated with a meeting; and
the machine learning determines the scope of planned collaboration for the meeting from a variety of information associated with a meeting [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the like. In some implementations, the raw meeting data may include information that is designed to be processed by a natural language processing device (e.g., the language processing device) to obtain various features of the raw meeting data, including topic information (e.g., where the raw meeting data may be categorized, labeled, or otherwise associated with one or more topics) … the language processing device processes the raw meeting data to produce useful meeting data that may be used to facilitate scheduling meetings and transferring information between individuals. In some implementations, the language processing device may use a variety of machine learning techniques, including natural language processing techniques”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten in view of Malkin and Bostick with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in modified BreedVelt-Schouten in view of Malkin and Bostick to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten in view of Malkin and Bostick and Jouhikainen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Regarding claim(s) 18, the claim recites analogous limitations to claim(s) 4 and 17 above and is/are therefore rejected on the same premise.  Claim 18 has an additional limitation(s) not explicitly taught by BreedVelt-Schouten in view of Malkin and Bostick and Jouhikainen.

Regarding claim 18 (currently amended), modified BreedVelt-Schouten teaches the method according to claim 1, wherein the determining the at least one communication channel for the meeting further comprises using a data of communication channel preferences 
and BreedVelt-Schouten teaches, and
wherein the at least one communication channel for the meeting is at least two different communication channels [see at least [0079] for database of activity option data; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 625, 630, 635, and 640 system collects activity options tendencies and preferences from the attendees, system sends and displays available channels where the available channels can be presented in various formats, and the user can choose among the available option; FIGS. 3A, 3B, 4A, 4B, 4C, SA, 5B, 6A, 6B, 6C, and 6D and [0066] ].

Modified BreedVelt-Schouten teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and is silent on (doesn’t/don’t explicitly teach) the communication channel preference additionally data comes from a database.  However Malkin discloses
wherein the determining the at least one communication channel for the meeting further comprises using a database of communication channel data [see at least [0012] a system determines how to handle meeting information thus determining scope of meeting; [0024] information about the meeting is stored in a database and information about the meeting includes communication channels (e.g., telephone conferencing, video conferencing, and/or others) thus determining scope of meeting (as noted in [0012] ) includes determining communication channel options]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information used by modified BreedVelt-Schouten to include communication channel data from a database and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Malkin [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified BreedVelt-Schouten in view of Malkin teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and from a database.  Modified BreedVelt-Schouten in view of Malkin doesn’t/don’t explicitly teach but Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the at least one meeting data that may be used to facilitate scheduling meetings for the meeting further comprises using machine learning including natural language processing [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the like. In some implementations, the raw meeting data may include information that is designed to be processed by a natural language processing device (e.g., the language processing device) to obtain various features of the raw meeting data, including topic information (e.g., where the raw meeting data may be categorized, labeled, or otherwise associated with one or more topics) … the language processing device processes the raw meeting data to produce useful meeting data that may be used to facilitate scheduling meetings and transferring information between individuals. In some implementations, the language processing device may use a variety of machine learning techniques, including natural language processing techniques”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten in view of Malkin with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in modified BreedVelt-Schouten in view of Malkin to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten in view of Malkin and Jouhikainen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten in view of Malkin and Seligmann as applied to claim(s) 1 above and further in view of Jouhikainen.

Regarding claim 5, modified BreedVelt-Schouten teaches the method according to claim 1, wherein the determining the at least one communication channel for the meeting further comprises using a data of communication channel preferences 
and BreedVelt-Schouten teaches, and
wherein the at least one communication channel for the meeting is at least two different communication channels [see at least [0079] for database of activity option data; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 625, 630, 635, and 640 system collects activity options tendencies and preferences from the attendees, system sends and displays available channels where the available channels can be presented in various formats, and the user can choose among the available option; FIGS. 3A, 3B, 4A, 4B, 4C, SA, 5B, 6A, 6B, 6C, and 6D and [0066] ].

Modified BreedVelt-Schouten teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and is silent on (doesn’t/don’t explicitly teach) the communication channel preference additionally data comes from a database.  However Malkin discloses
wherein the determining the at least one communication channel for the meeting further comprises using a database of communication channel data [see at least [0012] a system determines how to handle meeting information thus determining scope of meeting; [0024] information about the meeting is stored in a database and information about the meeting includes communication channels (e.g., telephone conferencing, video conferencing, and/or others) thus determining scope of meeting (as noted in [0012] ) includes determining communication channel options]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information used by modified BreedVelt-Schouten to include communication channel data from a database and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Malkin [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified BreedVelt-Schouten in view of Malkin teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and from a database.  Modified BreedVelt-Schouten in view of Malkin doesn’t/don’t explicitly teach but Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the at least one meeting data that may be used to facilitate scheduling meetings for the meeting further comprises using machine learning including natural language processing [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the like. In some implementations, the raw meeting data may include information that is designed to be processed by a natural language processing device (e.g., the language processing device) to obtain various features of the raw meeting data, including topic information (e.g., where the raw meeting data may be categorized, labeled, or otherwise associated with one or more topics) … the language processing device processes the raw meeting data to produce useful meeting data that may be used to facilitate scheduling meetings and transferring information between individuals. In some implementations, the language processing device may use a variety of machine learning techniques, including natural language processing techniques”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten in view of Malkin with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in modified BreedVelt-Schouten in view of Malkin to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten in view of Malkin and Jouhikainen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten in view of Malkin and Seligmann as applied to claim(s) 1 above and further in view of in view of Ryan et al. (US 2009/0024439 A1).

Regarding claim 6 (currently amended), modified BreedVelt-Schouten teaches the method according to claim 1,
and BreedVelt-Schouten teaches wherein the presenting the determined at least one communication channel for the meeting comprises causing a system user interface of a user device, separate from the computing device, to highlight meeting participants on the system user interface that have available the determined at least one communication channel [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 630, 635, and 640 system sends and displays available channels, the available channels can be presented in various formats, and the user can choose among the available option; [0024] “The display may illustrate the tendency/preference intersections between the multiple participants, which channels are currently active and available for each of the participants”; [0049-0050] most preferred communication of multiple users is based on communication channels which are available “The first central circle 442 is shaded to that of the most preferred communication channel. …  As described above, the tendency/preference values may be determined based on the numeral weights, scores, etc. that are calculated for criteria related to which communication channels are available to each participant”;
[0027] user device display module is separate from the computer system].

Modified BreedVelt-Schouten teaches displaying option from the system on a user device system but is silent on what system of the user’s device the display is associated with however Ryan discloses 
causing a calendar system user interface of a user device, separate from the computing device, to highlight meeting participants on the calendar system user interface that are available the determined at least one communication channel [see at least [0031] determined meeting data is displayed via calendar system of user device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Ryan to include the limitation(s) above as disclosed by Ryan.  Doing so would further define the meeting in modified BreedVelt-Schouten (BreedVelt-Schouten) to include a meeting via a calendar system and this will help meeting organizers invest less time in generating a meeting as calendar systems provide clarity of meeting elements not disclosed [see at least Ryan [0003-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Ryan and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin, BreedVelt-Schouten, and Seligmann.

Regarding claim 8, Bostick teaches a computer program product comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to receive historical meeting data from a calendar system;
program instructions to, for each meeting in the historical meeting data, determine a meeting timeslot, meeting metadata, participant metadata including meeting participants;
program instructions to determine meeting information including preference of the each meeting participant using the meeting timeslot, the meeting metadata, and the participant metadata including the meeting participants for each meeting in the historical meeting data; and
program instructions to store the determined data in a database [see at least [0002, 0017] a computer performing the following steps; [0002] based on a meeting invite, retrieve prior meeting data; [0033] calendar system; [0037] archive of calendar invitations to extract metadata regarding past meetings, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation); [0002] determine if invitee attended meeting (thus determine preference of user based on attendance); [0038] information about the meeting date, time, duration, invitees, and invitee status is stored in a repository ].

Bostick teaches using meeting data to determine other meeting data preferences for each user (based on whether a user attends the meeting) and is silent on (doesn’t/don’t explicitly teach) whether meeting data includes communication channel preferences.  However Malkin teaches that that meeting data can be used to determine communication preferences such as the communication channel used for the meeting discloses and specifically discloses
determine communication channel preferences using the meeting metadata, participant metadata including meeting participants, and other attributes related to the meeting [see at least [0023-0024] for metadata may include a date and time of the meeting, … a list of attendees, … and/or other attributes related to the meeting including but not limited to communication preference (communication used for a meeting) including teleconferencing and/or videoconferencing system (also see [0027-0028] of provisional for Malkin dated July 2019) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information in Bostick and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling.
Furthermore, all of the claimed elements were known in the prior arts of Bostick and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Bostick in view of Malkin teaches determine meeting preference data for each user based on metadata, where meeting data includes communication preference but doesn’t/don’t explicitly teach whether the communication preference is for each user.  However BreedVelt-Schouten discloses determine communication channel preferences of each meeting participant;
program instructions to store the determined communication channel preferences in a database [for the limitations above, see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests and receives activity options tendencies and preferences from the attendees; [0066] steps 625 system collects activity options tendencies and preferences from the attendees; [0079] storing activity option data in a database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick in view of Malkin with BreedVelt-Schouten to include the limitation(s) above as disclosed by BreedVelt-Schouten.  Doing so would provide a reference (data in a database) for meeting information in Bostick and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling by “provide[ing] a communication channel that is mostly favored by individual participants” [see at least BreedVelt-Schouten [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Bostick in view of Malkin and b) BreedVelt-Schouten and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Bostick in view of Malkin and BreedVelt-Schouten doesn’t explicitly teach but Seligmann discloses for a historical meeting, determine an organizational role of each meeting participant;
determine data using an organizational role of each meeting participant [see at least [0013] use contextual information in order to automatically manage the participants of an electronic conference as well as using contextual information to interact directly with participants … in order to provide improved interactions associated with electronic conferences, and ultimately improved customer satisfaction; [0017] determine and use contextual information to automatically manage the participants; [0059-0061] contextual information may include a) an identity of a participant, title, decision-making role, group (including company) affiliation, b) may also include fine-grained identity that includes title, position, role in this meeting, capabilities (authorizations) etc., may enable starting a meeting only when required persons are available; [0065] context information based on previous meetings (“prior conference”); [0075] participants are employees of the same company;
[0013] use contextual information in order to automatically manage the participants; [0065] context information based on previous meetings (“prior conference”); [0059-0061] contextual information may include fine-grained identity that includes title, position, role in this meeting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick in view of Malkin and BreedVelt-Schouten with Seligmann to include the limitation(s) above as disclosed by Seligmann.  Doing so would provide a reference (data in a database) for meeting information in Bostick in view of Malkin and BreedVelt-Schouten (Bostick) and this will help meeting organizers invest less time in generating a meeting by “provide improved interactions associated with electronic conferences” thereby helping minimize meeting rescheduling [see at least Seligmann [0013] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Bostick in view of Malkin and BreedVelt-Schouten and b) Seligmann and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Bostick teaches the computer program product according to claim 8, and
Bostick teaches wherein the meeting metadata includes a title in a title field of a meeting invitation and a description in a body field of the meeting invitation [see at least [0037] archive of calendar invitations to extract metadata regarding past meetings, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin, BreedVelt-Schouten, and Seligmann as applied to claim(s) 8 above and further in view of Jouhikainen.

Regarding claim 10 (currently amended), modified Bostick teaches the computer program product according to claim 8, wherein the determining the communication channel preferences comprises as well as
the meeting timeslot, the meeting metadata, the participant metadata including the meeting participants, and the organizational role of the each meeting participant for each meeting in the historical meeting data (for each meeting in the historical meeting data, determine a meeting timeslot, meeting metadata, participant metadata including meeting participants, and an organizational role of each meeting participant),
learns communication channel preferences of each meeting participant from the meeting timeslot, the meeting metadata, the participant metadata including the meeting participants, the organizational role of each meeting participant, a location of each meeting participant, and a communication channel used by each of the meeting participants for each meeting in the historical meeting data (determine communication channel preferences of the each meeting participant using the meeting timeslot, the meeting metadata, the participant metadata including the meeting participants, and the organizational role of the each meeting participant for each meeting in the historical meeting data).

Bostick teaches wherein the determining the meeting data comprises using natural language processing [see at least [0030, 0036, 0038] for using natural langue processing to determine meeting data].

Modified Bostick teaches determining the communication channel preferences (meeting data) and determining meeting data using natural language processing but is silent on (doesn’t/don’t explicitly) using machine learning including natural language processing to determine communication channel preferences.  However Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the meeting data comprises using machine learning including natural language processing, wherein:
the natural language processing determines a variety of information associated with a meeting; and
the machine learning learns a various features of information associated with a meeting from a variety of information associated with the meeting [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the like. In some implementations, the raw meeting data may include information that is designed to be processed by a natural language processing device (e.g., the language processing device) to obtain various features of the raw meeting data, including topic information (e.g., where the raw meeting data may be categorized, labeled, or otherwise associated with one or more topics) … the language processing device processes the raw meeting data to produce useful meeting data that may be used to facilitate scheduling meetings and transferring information between individuals. In some implementations, the language processing device may use a variety of machine learning techniques, including natural language processing techniques”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in modified Bostick to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Jouhikainen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin, BreedVelt-Schouten, and Seligmann as applied to claim(s) 8 above and further in view of Bieselin et al. (US 2011/0087736 A1).

Regarding claim 11, modified Bostick teaches the computer program product according to claim 8.

Modified Bostick teaches historical meeting data but doesn’t/don’t explicitly however Bieselin discloses wherein the determining the communication channel preferences comprises determining locations of the meeting participants [see at least [0071-0073] for as noted in para 0073 communication channel preference (communication channel to use for a meeting) is based on where participants are located].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Bieselin to include the limitation(s) above as disclosed by Bieselin.  Doing so would further define meeting information assessment in modified Bostick to include participant location and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bieselin [0013-0017] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Bieselin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin, BreedVelt-Schouten, and Seligmann as applied to claim(s) 8 above and further in view of Horvitz (US 2002/0174199 A1).

Regarding claim 12, modified Bostick teaches the computer program product according to claim 8.

Modified Bostick teaches that meeting data can be used to determine communication preferences but doesn’t/don’t explicitly teach however Horvitz discloses
wherein the determining the communication channel preferences comprises determining communication channels used by the meeting participants and determining communication channels used at certain times by the meeting participants [see at least [0017, 0058, 0071] system can be used for group communications; [0093-0098] analyze contactor and contactee data to determine ideal times for a communication; [0013, 0056, 0059] communication channels; [0076] further define channel recommendation between parties; [0011, 0020, 0036-0037, 0060, 0062, 0063, 0082, 0138, 0140] further define channel rules including based on time periods; ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Horvitz to include the limitation(s) above as disclosed by Horvitz.  Doing so would further define meeting information in modified Bostick and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Horvitz [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Horvitz and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin, BreedVelt-Schouten, and Seligmann as applied to claim(s) 8 above and further in view of Tang et al. (US 2019/0066021 A1).

Regarding claim 13, modified Bostick teaches the computer program product according to claim 8,
and Bostick teaches wherein the historical meeting data includes information about meetings scheduled using a calendar system [0002] based on a meeting invite, retrieve prior meeting data; [0033] calendar system; [0037] archive of calendar invitations to extract metadata regarding past meetings].

Modified Bostick teaches historical meeting data but doesn’t/don’t explicitly however Tang discloses wherein the historical meeting data includes information about meetings scheduled on dates falling within a predetermined amount of time prior to a present date [0035, 0041, 0043, 0056] tasks include meetings and tasks are time stamped; [0045] metrics for a task’s activity include a previous meetings based on a predetermined past time period of “yesterday, last week, two weeks ago, a month ago, a year ago, etc”; [0065] where past time period further includes “yesterday, a week ago, a month ago”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Tang to include the limitation(s) above as disclosed by Tang.  Doing so would further define meeting information assessment in modified Bostick to include past meetings in a predetermined time range and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Tang [0026] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Tang and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624